      Case 3:19-cv-08212-SMB Document 27 Filed 09/21/20 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Eugene Daw,                                       No. CV-19-08212-PCT-SMB
10                                                     ORDER
                    Plaintiff,
11
     v.
12
13   Office of Navajo            and   Hopi   Indian
     Relocation,
14
15                  Defendant.
16          Pending before the Court is Plaintiff’s Motion for Summary Judgment, (Doc. 16.),
17   and Defendant Office of Navajo and Hopi Indian Relocation’s (“ONHIR”) Cross-Motion
18   for Summary Judgment. (Doc. 20.) The motions are fully briefed and ONHIR has filed the
19   administrative record. (Doc. 12, the “AR”). Neither party requested oral argument on the
20   motion, and the Court does not believe it is necessary to resolve the motion. See LRCiv.
21   7.2.
22          This is a Navajo-Hopi Land Settlement Act case in which Plaintiff Eugene Daw
23   asks this Court find that the Independent Hearing Officer’s (“IHO’s”) final decision
24   denying his eligibility for relocation benefits was “unsupported by evidence or arbitrary,
25   capricious, an abuse of discretion, or otherwise not in accordance with law[.]” (citing 5
26   U.S.C. § 706 (2)(A), (E)). (Doc. 1, “Complaint” at ¶ 37.) Because the evidence before the
27   IHO was sufficient to find that the Plaintiff’s family ceased to use Hopi Partitioned Land
28   (The “HPL”) for grazing after the erection of the partition fence in 1975, this Court denies
      Case 3:19-cv-08212-SMB Document 27 Filed 09/21/20 Page 2 of 8



 1   the Plaintiff’s Motion for Summary Judgment, and grants the Defendant’s Cross-Motion
 2   for Summary Judgement upholding the IHO’s decision.
 3      I.      Factual and Procedural Background
 4           Mr. Daw first applied for relocation benefits on August 31, 2010. His application
 5   was eventually denied by ONHIR on April 5, 2013 when the Agency informed him that he
 6   had failed to show that he was the “head of household” at the time he relocated from Hopi
 7   Partitioned Land. Mr. Daw timely noted his administrative appeal to ONHIR on June 14,
 8   2013, and the Agency accepted his appeal on June 27, 2013. Mr. Daw’s administrative
 9   appeal hearing was conducted on December 18, 2015 before the IHO.
10           The relevant and undisputed facts from the record of that proceeding are as follows:
11   Eugene Daw was born on April 8, 1961 and is an enrolled member of the Navajo Nation.
12   (AR at 72, 231.) He became a resident of the Hopi Partitioned Land on December 22, 1974
13   by virtue of his parent’s residency. (AR at 24.) At age eleven, Daw quit school and began
14   working raising and caring for livestock which has been his sole occupation since that time.
15   (AR at 53.) The family land on which he was raised included a winter camp called “John
16   Daw Mesa” and a summer camp known as “Elephant’s Feet”. (AR at 11.) In 1975, a
17   partition fence was erected separating the camps. (AR at 156.) The summer homesite and
18   winter homesite are both on Navajo Partitioned Land (the “NPL”), though some of the land
19   the Daws formerly used for grazing is on the HPL side of the fence. (AR at 112.) Mr. Daw
20   was also enumerated by the Bureau of Indian Affairs at the summer camp, on the NPL.
21   (AR at 112.) Mr. Daw turned eighteen on April 8, 1979. On January 12, 1984, Mr. Daw’s
22   first child was born. (AR at 005.)
23           The parties disputed several facts throughout the hearing regarding the scope of Mr.
24   Daw’s grazing activities on the HPL after 1975 and the date of his marriage. The parties
25   agree that Daw married Helen Littleman, it is only the date of marriage which is disputed.
26   Mr. Daw and his wife both testified they were married in a traditional Navajo ceremony in
27   1982. (AR at 71, 103.) However, ONHIR noted that both Mr. Daw’s application and his
28   marriage certificate list the date of his marriage as 1996. (AR at 14, 72.)


                                                 -2-
      Case 3:19-cv-08212-SMB Document 27 Filed 09/21/20 Page 3 of 8



 1            With regards to Daw’s grazing activities, the parties presented conflicting testimony
 2   on whether Mr. Daw continued to graze his livestock on the HPL up until he became a
 3   “head of household.” Mr. Daw testified he and his family had regularly used the HPL on
 4   the other side of the fence for grazing even after the partition fence was erected and through
 5   at least 1986. (AR at 60, 62, 67-8.) Mr. Daw’s wife and niece testified the same. (AR at 99,
 6   101, 104.) However, Mr. Daw’s sister, Ms. Shaw, testified that the family exclusively
 7   herded their sheep on the Navajo side. (AR at 80.) Mr. Shaw’s niece, Aurilia Calmaity,
 8   stated that sheep would “crawl under” the fence (AR at 99.) Mr. Daw also testified his
 9   family did not have any grazing permit for the HPL after 1974, but nonetheless never had
10   any livestock impounded. (AR at 72.) Additionally, the IHO heard testimony from a Joseph
11   Shelton who stated that during the relevant time period, the Hopi Rangers aggressively
12   patrolled the HPL. (AR at 113.) Mr. Shelton opined the Rangers would not tolerate regular
13   encroachment or grazing but would have responded by impounding the livestock. Id.
14            After the hearing the IHO afforded each party a two-week period to submit Post-
15   Hearing Memoranda. (AR at 122.) At the conclusion of that time the IHO denied Mr.
16   Daw’s administrative appeal finding any regular use of the HPL land had ceased at the time
17   the partition fence was erected and that testimony to the contrary was not credible. (AR at
18   237). Eugene Daw has appealed the decision of the IHO to this Court. (Doc. 16 at 3.)
19      II.      Legal Background
20            As noted above, Plaintiff’s claim is based on the Navajo-Hopi Land Settlement Act
21   (the “Settlement Act” or the “Act”). (AR 24); see 25 U.S. §§ 640d–640d-31 (repealed
22   1974); see also Bedoni v. Navajo-Hopi Indian Relocation Comm’n, 878 F.2d 1119, 1121–
23   22 (9th Cir. 1989) (explaining the history leading up to the Settlement Act); Herbert v.
24   Office of Navajo and Hopi Indian Relocation, CV06-03014-PCT-NVW, 2008 WL
25   11338896, at *1 (D. Ariz. Feb. 27, 2008) (same). The Settlement Act divided land formerly
26   referred to as the “Joint Use Area” into the Hopi Partitioned Lands (“HPL”) and Navajo
27   Partitioned Lands (“NPL”) given to each tribe. Clinton v. Babbitt, 180 F.3d 1081, 1084
28   (9th Cir. 1999). Because the Settlement Act required members of each tribe to move from


                                                  -3-
      Case 3:19-cv-08212-SMB Document 27 Filed 09/21/20 Page 4 of 8



 1   lands partitioned to the other tribe, the Act also created a federal agency—known in its
 2   present form as the Office of Navajo and Hopi Indian Relocation (ONHIR)—to oversee
 3   relocation and to provide relocation benefits to eligible members. See Clinton, 180 F.3d at
 4   84; Bendoni, 878 F.2d at 1122. The Plaintiff argues denial of his relocation benefits was
 5   arbitrary and capricious and seeks a summary judgment from this Court to that effect.
 6      III.   Standard of Review
 7          “[S]ummary judgment is an appropriate mechanism for deciding the legal question
 8   of whether [ONHIR] could reasonably have found the facts as it did.” Laughter v. ONHIR,
 9   No. CV-16-08196-PCT-DLR, 2017 U.S. Dist. LEXIS 101116, at *2 (D. Ariz. June 29,
10   2017) (internal quotation marks and citation omitted). Summary judgment is proper if the
11   evidence, viewed in the light most favorable to the nonmoving party, shows “that there is
12   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter
13   of law.” Fed. R. Civ. P. 56(a).
14          “Unless Congress specifies otherwise, we review agency action under the
15   Administrative Procedure Act (the APA) which empowers the Court to “set aside agency
16   action, findings, and conclusions found to be arbitrary, capricious, an abuse of discretion,
17   or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).” Hopi Tribe v. Navajo
18   Tribe, 46 F.3d 908, 914 (9th Cir. 1995). This is a “‘narrow’ standard of review’ under
19   which the reviewing court cannot ‘substitute its judgment for that of the agency.’” FCC v.
20   Fox TV Stations, Inc., 556 U.S. 502, 513 (2009). We must instead presume the IHO acted
21   lawfully “unless our thorough inspection of the record yields no discernible rational basis
22   for the agency's action.” Davis v. United States EPA, 348 F.3d 772, 781 (9th Cir. 2003). A
23   decision is arbitrary and capricious if the agency:
24
25          Has relied on factors which congress has not intended it to consider. Entirely
            failed to consider an important aspect of the problem, offered an explanation
26          for its decision that runs counter to the evidence before the agency, or is so
            implausible that it could not be ascribed to a difference in view or the product
27
            of agency expertise.
28


                                                 -4-
      Case 3:19-cv-08212-SMB Document 27 Filed 09/21/20 Page 5 of 8



 1   Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).
 2   Substantial evidence requires only “such relevant evidence as a reasonable mind might
 3   accept as adequate.” Info. Providers’ Coal. for Defense of the First Amendment v. FCC,
 4   928 F.2d 866, 870 (9th Cir. 1991) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197,
 5   229 (1938)). While this standard requires “more than a mere scintilla” it is met by “less
 6   than a preponderance[.]” Orteza v. Shalala, 50 F. 3d 748, 749 (9th Cir. 1995).
 7            The Court will also overturn the agency decision for abuse of discretion where the
 8   IHO fails to justify their decision. While the agency possesses discretion, it still “must
 9   cogently explain why it has exercised its discretion in a given manner” by providing
10   findings and an analysis justifying the decision made. Motor Vehicle Mfrs. Ass’n, 463 U.S.
11   at 48. The Court gives great deference to an IHO’s witness credibility determinations
12   because of their unique position to witness the testimony at the hearing. See Sarvia-
13   Quintanilla v. INS, 767 F.2d 1387, 1395 (9th Cir. 1985). The IHO alone is able to “observe
14   [a witness’s] tone and demeanor” to “explore inconsistencies” or “decide whether [a
15   witness’] testimony has about it the ring of truth.” Id. The Court will only overturn a
16   credibility determination where the IHO did not provide specific and cogent reasons
17   supported by substantial evidence. De Valle v. INS, 901 F.2d 787, 792 (9th Cir. 1990)
18   (citing Vilorio-Lopez v. INS, 852 F.2d 1137, 1141 (9th Cir. 1988)).
19      IV.      Analysis
20            The dispositive issue of this case is whether the IHO’s finding that Mr. Daw ceased
21   to graze on the HPL after the 1975 partition fence was erected is supported by the record.
22   To qualify for benefits under the Settlement Act, “the head of household and/or immediate
23   family must have been residents on December 22, 1974, of an area partitioned to the Tribe
24   of which they were not members.” 25 C.F.R. § 700.147(a). Additionally, an applicant must
25   have been a “head of household” on or before: (1) the applicant relocated from the HPL (if
26   a Navajo) or the NPL (if a Hopi); or (2) July 7, 1986, whichever is earlier. See 25 C.F.R.
27   §§ 700.69(c), 700.147(e). The applicant bears the burden of proving his/her head of
28   household status. Id. § 700.147(b). Mr. Daw argues that the IHO’s determination that his


                                                 -5-
       Case 3:19-cv-08212-SMB Document 27 Filed 09/21/20 Page 6 of 8



 1   family stopped grazing on the HPL in 1975 and thus “relocated” prior to the time he became
 2   “head of household” was arbitrary and capricious. This Court disagrees.
 3          Plaintiff argues Mr. Daw became a “head of household” by his marriage in 1982.
 4   (Doc. 16 at 10). Citing to the testimony of Mr. Daw, Mrs. Daw, and their niece, Plaintiff
 5   further argues he did not “relocate” from the HPL because he did not cease his grazing
 6   activities on the HPL side of the partition fence until well after 1986. (Doc. 16 at 10, 12-
 7   14). However, the IHO found Plaintiff’s story of continuous regular grazing on the HPL to
 8   be un-credible. Instead the IHO found that while:
 9
10          Applicant contends that he continued to use the former HPL winter camp for
            grazing livestock, long after the partition fence was erected and in spite of
11          the Hopi Rangers aggressive patrols…in truth the area was not used for
            “grazing”; it was used for recovery and retrieval of livestock which strayed
12
            onto HPL through the open gate crossing the road. The basic elements of a
13          traditional use area were interdicted by the erection of the partition fence and
            the family’s response to the partition was to move to their summer camp on
14          the NPL—full time. (AR. at 236).
15
16   The IHO provided several other reasons for discrediting the plaintiff’s assertions to the
17   contrary, including that: (1) the Hopi Ranger’s enforcement of the partition at the time was
18   known to be active and aggressive; (2) the family’s livestock found on the other side of the
19   fence, by Mr. Daw’s own testimony, resulted in threats of impoundment, (3) the Plaintiff
20   and his family all testified to full time residence on the NPL, and (4) the Bureau of Indian
21   Affairs enumerators found and enumerated the plaintiff’s family as living on the NPL. (AR.
22   at 236). The findings of the IHO based on these specific reasons must be upheld as long as
23   they are “supported by substantial evidence,” De Valle, 901 F.2d at 792, this Court finds
24   that they are.
25          The evidence in the Administrative Record adequately supports the IHO’s findings.
26   The IHO heard testimony from Joseph Shelton who testified to the aggressive nature of the
27   enforcement and penalties against those encroaching on Hopi land. (AR at 113). The
28   Plaintiff himself even corroborated the aggressive enforcement by speaking of times when


                                                 -6-
         Case 3:19-cv-08212-SMB Document 27 Filed 09/21/20 Page 7 of 8



 1   his livestock were almost impounded, (AR. at 74), and of the Hopi Ranger’s frequent
 2   presence in the area. (AR. at 118-19). Additionally, both Mr. Daw’s sister and niece
 3   testified to facts more consistent with infrequent strays than consistent grazing. Ms. Shaw
 4   twice stated that the Daws herded sheep “only on the Navajo side.” (AR. at 80). Ms.
 5   Calmaity described how sheep would “crawl under the fence” when asked about grazing
 6   on the HPL. (AR. at 99). These sections of testimony are sufficient to support the IHO’s
 7   finding that the Plaintiff’s family ceased to use the HPL for regular grazing after the
 8   erection of the partition fence in 1975 and his dismissal of testimony inconsistent with that
 9   finding. Because of this, the Court cannot conclude the IHO’s conclusions to be arbitrary
10   and capricious and will not disturb these finding on review.1
11           As a final note the Court will address Plaintiff’s argument that the IHO’s findings
12   in Maire Daw’s 2008 hearing—that the Daws continued to use the HPL after erection of
13   the partition fence—preclude an inconsistent finding here. (AR. at 161). ONHIR has an
14   obligation to apply the “same basic standard of conduct to all parties before them.”
15   Teamsters Local Union 769 v. NLRB, 532 F.2d 1385, 1392 (D.C. Cir. 1976). But this
16   obligation is only that the agency applies the law consistently to cases with similar material
17   facts; it does not require the agency find the same facts for different parties, in different
18   proceedings, and based on different evidence. See NLRB, 532 F.2 at 1392; Akee v. ONHIR,
19   907 F. Supp. 315, 319 (D. Ariz. 1995). The IHO, after hearing and weighing all testimony,
20   found that Eugene Daw did not use the HPL for grazing after erection of the partition fence.
21   The mere fact that the IHO in a different hearing, and reviewing different testimony, found
22   otherwise does not render this decision arbitrary and capricious.
23
     1
       Because the Court has no cause to disturb the IHO’s finding that Plaintiff ceased grazing
24   on the HPL after 1975, we need not address the parties’ arguments regarding the Minnie
25   Wood policy nor those regarding the date of Plaintiff’s marriage. Whether Plaintiff became
     the “head of household” by his 1982 marriage or the 1984 birth of his son is irrelevant
26   where use of HPL land ceased by 1975 as neither date would support the award of benefits.
27   Similarly, the question of whether any potential benefit could be had under the Minnie
     Wood policy is immaterial where the Plaintiff was not a head of household at the relevant
28   time.


                                                 -7-
      Case 3:19-cv-08212-SMB Document 27 Filed 09/21/20 Page 8 of 8



 1         The IHO’s findings establishing that the Plaintiff relocated from the HPL well
 2   before becoming a “head of household” are adequately supported by the evidence. As such
 3   the Court does not find the IHO’s decision “unsupported by evidence or arbitrary,
 4   capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §
 5   706(2)(A).
 6         Accordingly,
 7
 8         IT IS ORDERED that the Plaintiff’s Motion for Summary Judgment, (Doc. 16), is
 9   denied and ONHIR’s Cross-Motion for Summary Judgment, (Doc. 20), is granted.
10         Dated this 18th day of September, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -8-
